UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-6417



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus


TIMOTHY   ADAMS,    a/k/a   Smitt,   a/k/a   Rodney
Clark,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-94-302; CA-94-302-6-3)


Submitted:   June 25, 2004                      Decided:   July 13, 2004


Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cheryl J. Sturm, Chadds Ford, Pennsylvania, for Appellant. Anna
Mills Wagoner, United States Attorney, Harry L. Hobgood, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Timothy Adams seeks to appeal from the district court’s

orders denying relief on his Fed. R. Civ. P. 59(e) and 60(b)

motions, taken from the denial of his motion filed under 28 U.S.C.

§ 2255 (2000).*   An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004) (denial of a Rule

60(b) motion following denial of a habeas petition is properly

considered the final order in a habeas corpus proceeding as defined

in 28 U.S.C. § 2253, such that a certificate of appealability is a

prerequisite for this court’s review of the denial of a Rule 60(b)

motion in a habeas case).

          A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2000).   As to claims dismissed by a district court on

procedural grounds, a certificate of appealability will not issue



     *
      While Adams claims the issues in his § 2255 motion have been
preserved, Adams’ appeal is timely only as to the denial of his
Rule 59(e) motion and his second Rule 60(b) motion. See Dove v.
CODESCO, 569 F.2d 807, 809 (4th Cir. 1978). Because the second
Rule 60(b) motion does not bring up for consideration the denial of
the underlying order on which it is based, the denial of the § 2255
motion is no longer subject to direct review.       Id.    We have,
however, considered the denial of the § 2255 motion to the extent
necessary to determine whether Adams is eligible for a certificate
of appealability, consistent with our decision in Reid v. Angelone.

                                - 2 -
unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”                Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484   (2000)),   cert.   denied,   534     U.S.   941    (2001).     We   have

independently reviewed the record and conclude that Adams has not

satisfied either standard.     See Miller-El v. Cockrell, 123 S. Ct.

1029,   1040   (2003).    Accordingly,      we    deny   a    certificate   of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED




                                   - 3 -